Weinstein, J.
(dissenting). Notwithstanding the majority’s attempt to characterize witness Astacio’s testimony as “resemblance” rather than “identification” testimony, I am of the view that defendant was deprived of a fair trial by the court’s permitting Astacio to give a detailed description of the perpetrator after having suppressed that witness’ pretrial and in-court identifications as totally unreliable (see, People v Adams, 53 NY2d *320241). Without taking issue with the holding of the United States Court of Appeals for the Fourth Circuit that descriptive testimony by a suspect witness is less dangerous than his in-court identification of the defendant as the perpetrator (see, Patler v Slayton, 503 F2d 472, 476-477), it bears noting that the District of Columbia Circuit has found the exclusionary rule applicable to “resemblance” testimony inasmuch as a defendant’s rights would be violated if such testimony had been obtained by means of an arrantly suggestive confrontation (United States v Brooks, 449 F2d 1077, 1083). Stated succinctly, an acceptance of the People’s claim that Astacio was merely precluded from specifically naming defendant in court, while he was otherwise free to describe him in full detail, would vitiate the significance of the exclusionary rule set forth in United States v Wade (388 US 218) and Gilbert v California (388 US 263).
Courts are statutorily empowered to suppress or exclude improper identification testimony on the ground that it “[c]onsists of potential testimony regarding an observation of the defendant either at the time or place of the commission of the offense or upon some other occasion relevant to the case, which potential testimony would not be admissible upon the prospective trial of such charge owing to an improperly made previous identification of the defendant by the prospective witness” (CPL 710.20 [6]).
Despite the clear import of the statute, the trial court permitted witness Astacio to give the following descriptive testimony regarding his observation of the perpetrator: a dark-skinned black male with a gun, wearing black pants, no jacket, a black shirt with silver markings, a stocking cap and dark glasses, with a goatee and mustache slightly longer than that worn by the witness. Although Astacio was not permitted to directly testify that the perpetrator was in fact the defendant, no juror could reasonably have failed to comprehend that the person described was the defendant. For all essential purposes, Astacio’s description of defendant was tantamount to an outright identification. This is particularly true in light of the improper comment made by the prosecutor in the course of his opening statement to the effect that Astacio had viewed defendant at the scene of the crime. Although the statement was subsequently retracted, it was likely to have left a lasting impression upon the minds of the jurors.
As per my reading of the record, there is no evidence that the detailed description of the perpetrator which Astacio gave at trial was given to the investigating detective before any sugges*321tive procedures were undertaken at the police station. Additionally, there is a very strong likelihood that Astacio embellished his description, making it accord more closely with defendant’s actual appearance, when it became apparent to him that the defendant had been positively identified as the perpetrator.
On this record, it cannot be said that there is no reasonable possibility that the descriptive testimony of witness Astacio did not contribute to defendant’s conviction. Consequently, the constitutional error involved in its admission cannot be deemed harmless beyond a reasonable doubt (People v Crimmins, 36 NY2d 230), and the matter should be remitted to Criminal Term for a new trial.
Mangano and Kunzeman, JJ., concur with Titone, J. P.; Weinstein, J., dissents and votes to reverse the judgment and order a new trial, with an opinion.
Judgment of the Supreme Court, Kings County, rendered August 23, 1982, affirmed.